         Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 1 of 15                                 FILED
                                                                                               2020 Nov-23 PM 01:19
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

                                                  )
Aaron Mitchell,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )          7:18-cv-01825-LSC
                                                  )
City of Northport and                             )
Bart Marshall,                                    )
                                                  )
       Defendants.                                )

                                MEMORANDUM OF OPINION

       Aaron Mitchell is an African-American firefighter. He sued the City of

Northport, Alabama, for race discrimination and retaliation under both Title VII of

the Civil Rights Act of 1964 and 42 U.S.C. § 1981. (Doc. 17.) He also sued

Northport’s Fire Chief, Bart Marshall, under § 1981.1 (Id.) The parties’ cross-

motions for summary judgment are before the Court. (Docs. 56 and 64.) Defendants’

motion for summary judgment (Doc. 56) is due to be granted, and Mitchell’s motion

for partial summary judgment (Doc. 64) is due to be denied.




1
 This case originally had eight plaintiffs and many more claims. (Doc. 17.) In July 2019, this Court
dismissed every plaintiff except for Mitchell and every claim except for these. (Docs. 31 and 32.)


                                          Page 1 of 15
          Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 2 of 15




   I.     Standard of Review

        A successful motion for summary judgment shows there is no genuine dispute

as to any material fact and that the movant deserves judgment as a matter of law.

Fed. R. Civ. P. 56(a). Summary judgment is not appropriate if “the nonmoving party

has produced evidence such that a reasonable factfinder could return a verdict in its

favor.” Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007)

(quoting Waddell v. Valley Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir.

2009)).

        At the summary judgment stage, trial courts do not weigh evidence. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). We instead view all evidence and

draw all justifiable inferences in the non-moving party’s favor. Hoffman v. Allied

Corp., 912 F.2d 1379, 1383 (11th Cir. 1990). Then we determine “whether there is

the need for a trial—whether, in other words, there are any genuine factual issues

that properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.” Anderson, 477 U.S. at 250.

   II. Background

        The Northport Fire Department hired Mitchell in March 2006. (Doc. 58–1 at

37–38.) Three different superiors reprimanded or disciplined him within his first two

years. In June 2006, then-Chief Darryl Patterson disciplined him for being out of


                                    Page 2 of 15
         Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 3 of 15




uniform while on duty. (Doc. 58–1 at 78; Doc. 59–1 at 21.) On December 13, 2007,

Captain Michael Carter verbally reprimanded him for tardiness. (Doc. 58–1 at 87–

88; Doc. 59–1 at 23.) Lieutenant Roger Potter again reprimanded him for tardiness

just two weeks later. (Doc. 58–1 at 90; Doc. 59–1 at 24.)

       Mitchell was again suspended in 2014. On May 19, 2014, several Northport

firefighters demonstrated fire safety and fire extinguisher safety on a local television

station. (Doc. 58–1 at 113–25.) While at work and while watching the demonstration,

Mitchell posted to Facebook: “Them dumb ass on the news this morning, talking

about fire extinguisher. Only if the people knew.”2 (Id.) He admits “them dumb ass”

meant his colleagues on the broadcast. (Id.) Battalion Chief Ricky Wilkinson told him

to immediately remove the post. (Doc. 57 at 17.) When Mitchell refused, Wilkinson

suspended him with pay. (Doc. 59–1 at 31.)

       Mitchell appealed the 2014 suspension to Northport City Administrator Scott

Collins. (Doc. 58–1 at 131.) After a disciplinary hearing, Collins adjusted the

suspension—this time to a suspension without pay—and wrote the following:

       [Mitchell] stated that he could post anything he wants on his Facebook
       page and he is free to say whatever he wants to . . . . Not only was the
       comment posting unacceptable but posting the comments while on duty
       is unacceptable and his refusal to immediately remove the contents
       constitutes insubordination.
2
  This was not Mitchell’s first troublesome posting on social media. Just two weeks earlier, the
United States Secret Service interviewed him for posting that a presidential candidate should “go
kill [himself or herself] slowly.” (Id. at 141.)
                                         Page 3 of 15
       Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 4 of 15




(Doc. 59–1 at 34.)

      Soon after posting the “them dumb ass” comment, Mitchell texted Chief

Marshall that, without informing the Department, he had taken paramedic classes,

had earned a paramedic license, and that he wanted the pay increase offered to some

paramedic-certified firefighters. (Id.; Doc. 58–1 at 183–218.) Marshall responded:

      Marshall: No one knew [you were in paramedic school]? How were we
      to plan to fund [the pay increase]? Why the secret?

      Mitchell: Well I didn’t see . . . a reason to tell since anything I say get[s]
      twisted . . . .

      Marshall: Not sure I understand[.] If you expect to get compensated
      we should know.

      Mitchell: Okay understand that I can say I drop[ped] the ball on my
      end. But I personally didn’t feel like it was anybody[’s] concern since I
      was paying for it and I did it off shift.

      Marshall: Don’t understand the secrecy or the lack of courtesy if
      [you’re] requesting compensation. That is [the] only concern. We have
      procedures in place for that.

(Doc. 59–1 at 42–50.) Still believing he deserved an automatic pay increase, he

appealed to City Administrator Collins. (Doc. 58–1 at 201–05.) Collins, like

Marshall, told Mitchell the paramedic pay bump isn’t automatic. (Id. at 203.) The

City has a budgeting process, and, because Mitchell earned his license in secret, the

City never budgeted a pay increase. (Id.)


                                      Page 4 of 15
        Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 5 of 15




      Mitchell referenced the suspension and Marshall’s unwillingness to promise

him an unbudgeted pay increase in an October 2014 EEOC filing. (Doc. 59–1 at 36.)

He claimed that both the suspension and the pay/paramedic incidents were racially

motivated. (Id.)

      Three years after that 2014 EEOC filing, the Department again suspended

Mitchell, this time for threatening colleagues and destroying property. Mitchell’s

station used a “house funds” system. (Doc. 58–1 at 231.) “That means [firefighters]

gave their own money to buy condiments for the fire station so [they could] eat and

have coffee, peanut butter, just staples for” the station. (Id.) On November 3, 2017,

Mitchell couldn’t find his shift’s coffee can. (Id. at 232–33.) He searched the station,

saw the missing coffee in another shift’s locked cabinet, found a pair of bolt cutters,

cut the cabinet’s lock, and he took back the allegedly-stolen coffee can. (Id. at 238–

42.) Two days later, firefighter Todd Payne approached Mitchell and asked if he cut

the lock. (Id. at 248.) And matters spiraled out of control when Mitchell admitted to

it. (Id. at 247–50.) Payne demanded Mitchell reimburse him $17 for the lock;

Mitchell threatened to give Payne “a $17 ass whooping.” (Id. at 256.) Payne warned

Mitchell that he’d told Chief Marshall about the cut lock; Mitchell accused Payne of

“running and telling his daddy.” (Id. at 251.) Mitchell also told Payne to “quit acting




                                     Page 5 of 15
        Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 6 of 15




like a pussy” and to “quit acting like a little bitch.” (Id. at 252.) The Department

investigated and suspended Mitchell for two days without pay. (Doc. 57 at 29.)

      Battalion Chief Pate issued several findings in a written suspension report. (Id.

at 28–29.) First, he found Mitchell “deliberately damaged and/or destroyed another

employee’s personal property.” (Id.) Second, he found “Mitchell used vulgarities

and/or profanity multiple times inside and outside the station.” (Id.) And third, he

found Mitchell “threatened bodily harm” to other firefighters. (Id.) Pate said these

findings justified Mitchell’s suspension. (Id.)

      Mitchell appealed the 2017 suspension to the City Administrator, claiming

unfairness. (Doc. 58–1 at 333, 336.) During the lock-cutting argument, firefighter

Cameron Shipley (Caucasian) had allegedly asked Mitchell, “What if we go out there

and bust the windows out of your car, would we be wrong for that?” (Id. at 273.)

According to Mitchell, Shipley’s question was threatening, and it wasn’t fair to

punish his threats without also punishing Shipley’s. The City Administrator rejected

Mitchell’s fairness argument and upheld the suspension. (Id. at 342–343.)

       Mitchell sought two promotions after his 2017 suspension. He applied to

become a sergeant, but he failed the required examination. (Id. at 367–71.) (Id. at

370–71.) And, around October 10, 2018, he tried to apply for a lieutenant position,

but Chief Marshall didn’t allow him to sit for the lieutenant exam. (Id. at 373–77.)


                                     Page 6 of 15
          Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 7 of 15




Mitchell believes the November 2017 suspension cost him the promotion. (Doc. 64

at 5.)

   III. Defendants’ Motion for Summary Judgment

            A. Mitchell’s Race-Discrimination Claims Cannot Survive Summary
               Judgment.

         Mitchell’s complaint is unorganized and difficult to follow, and his brief adds

little clarity. But after reviewing the complaint, the briefs, and this Court’s July 2019

Memorandum of Opinion, the Court believes Mitchell relies exclusively on his

November 2017 suspension. He contends that race motivated that suspension. (Doc.

17 at 2–3.)

         Race claims under Title VII and § 1981 are analyzed in the same manner. Hill

v. Emory Univ., 346 F. App’x 390, 393 (11th Cir. 2009) (citing Rice-Lamar v. City of

Fort Lauderdale, 232 F.3d 836, 843 n. 11 (11th Cir. 2000)). For both, the claimant

must show his or her employer acted with discriminatory intent. See Denney v. City

of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001) (through direct or circumstantial

evidence, Title VII claims “require proof of discriminatory intent”); Kinnon v.

Arcoub, Gopman & Assocs., Inc., 490 F.3d 886, 891 (11th Cir. 2007) (successful § 1981

claims show “that the defendant intended to discriminate on the basis of race”).

         When, like here, a claim relies only on circumstantial evidence, the plaintiff

can show discriminatory intent through McDonnell Douglas’s burden-shifting

                                       Page 7 of 15
        Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 8 of 15




framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 801–05 (1973). “The

first step of the McDonnell Douglas framework requires the plaintiff to make out a

case sufficient to withstand a motion for summary judgment—i.e. a prima facie

case.” Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1325 (11th Cir. 2011). The

burden then shifts to the defendant to produce a legitimate, nondiscriminatory

explanation for the alleged wrongdoing. Texas Dept. of Cmty. Affs. v. Burdine, 450

U.S. 248, 252–53 (1981). Should the defendant produce that legitimate explanation,

the plaintiff must show by a preponderance of evidence that the proffered

explanation was a pretext for discrimination. Id. at 253.

      Mitchell’s claim fails under the McDonnell Douglas’s first step. A prima facie

case of race discrimination has four elements. Rice-Lamar, 232 F.3d at 842–43 (citing

Holifield v. Reno, 115 F.3d 1555, 1561–62 (11th Cir. 1997). The plaintiff must show (1)

he is a member of a protected class, (2) he was subjected to adverse employment

action, (3) his employer treated similarly situated employees who are not members

of the plaintiff’s class more favorably, and (4) he was qualified for the job or job

benefit at issue. Id. Here, Defendants challenge only the similarly situated

comparator element. (Doc. 57 at 35–38.) A similarly situated comparator is similar

in all material respects. Lewis v. City of Union City, Ga., 918 F.3d 1213, 1226 (11th

Cir. 2019). He “will have engaged in the same basic conduct (or misconduct) as the


                                     Page 8 of 15
        Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 9 of 15




plaintiff,” “will ordinarily (although not invariably) have been under the jurisdiction

of the same supervisor,” and “will share the plaintiff’s employment or disciplinary

history.” Id. at 1227–28. Mitchell’s response brief points to one comparator:

Cameron Shipley—the firefighter who asked, “What if we go out there and bust the

windows out of your car, would we be wrong for that?” (Doc. 58–1 at 273.) Even if

Shipley asked that question, he and Mitchell were not similarly situated for two

reasons. First, they did not engage in the same basic conduct. Shipley asked a

question; Mitchell destroyed property, cursed, and threatened to fight colleagues.

Second, they did not share the same disciplinary history. Superiors reprimanded and

disciplined Mitchell multiple times before his November 2017 suspension—in 2006,

in 2007, in 2014. Nothing suggests Shipley had a similar pattern of misconduct.

      Even if Mitchell established a prima facie case (which he didn’t), Defendants’

proffered a nondiscriminatory explanation for the November 2017 suspension. (Doc.

57 at 39–41.) They suspended Mitchell because he threatened colleagues, called

colleagues “pussies,” and accused a colleague of “acting like a little bitch.” (Id.)

These nondiscriminatory explanations satisfy Defendants’ burden under the second

McDonnell Douglas step. Cf. Cooper v. S. Co., 390 F.3d 695, 725 (11th Cir. 2004)

(quoting Perryman v. Johnson Prods. Co., 698 F.2d 1138, 1142 (11th Cir. 1983) (“At

this stage of the inquiry, the defendant need not persuade the court that its proffered


                                     Page 9 of 15
       Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 10 of 15




reasons are legitimate; the defendant’s burden is merely one of production, not

persuasion.”).

      Mitchell’s claim also fails under the third step of McDonnell Douglas. Once an

employer offers legitimate reasons for alleged wrongdoing, the burden shifts back to

the plaintiff to produce evidence that the employer’s proffered reasons are a pretext

for discrimination. Alvarez v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1264 (11th Cir.

2010). A plaintiff shows pretext “either directly by persuading the Court that a

discriminatory reason more likely motivated the employer or indirectly by showing

that the employer’s proffered explanation is unworthy of credence.” Kragor v.

Takeda Pharms. Am., Inc., 702 F.3d 1304, 1308 (11th Cir. 2012). “If the [employer’s]

proffered reason is one that might motivate a reasonable employer, [an employee] . .

. must meet it head on and rebut it” by “producing sufficient evidence to allow a

rational trier of fact to disbelieve the legitimate reason proffered by the employer.”

Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1088 (11th Cir. 2004). Mitchell did not

produce sufficient evidence to rebut Defendants’ proffered explanation.

      Mitchell makes two pretext arguments. First, he says “the record reflects that

other employees of a different racial background did not have to face any negative

consequences for violating the same code of conduct that Plaintiff allegedly

violated.” (Doc. 74 at 2.) He never names those other employees, and he never


                                    Page 10 of 15
       Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 11 of 15




names the codes of conduct they allegedly violated. (Id.) Second, he says “other

minority employees have filed complaints against Defendant Marshall for

discrimination.” (Id.) Beyond these two arguments—neither of which include a

citation to the record—Mitchell’s brief offers nothing. (Id.)

      Both pretext arguments fall short. True enough, a plaintiff can use similarly

situated comparators to show pretext. See Silvera v. Orange Cnty. Sch. Bd., 244 F.3d

1253, 1259 (11th Cir. 2001) (court looked to similarly situated comparators while

weighing a plaintiff’s pretext argument); see also Lewis, 918 F.3d at 1223 n. 9

(comparator evidence is relevant both at the prima facie stage and at the pretext

stage). But comparator evidence is different than what Mitchell’s first argument

offers: a conclusory statement, with no citation, saying the Department treated other

employees differently. (Doc. 74 at 2.) Saying unnamed comparators violated

unnamed policies neither persuades the Court nor shows that Defendants’ proffered

explanation is unworthy of credence.3 “Conclusory allegations of discrimination,

without more, are not sufficient to raise an inference of pretext or intentional

discrimination where an employer has offered . . . extensive evidence of legitimate,

non-discriminatory reasons for its actions.” Young v. Gen. Foods Corp., 840 F.2d 825,




3
 Assuming the unnamed comparator is Cameron Shipley, the Court already explained he and
Mitchell are not similarly situated in all material respects.
                                    Page 11 of 15
        Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 12 of 15




830 (11th Cir. 1988). His second argument—that “several other minority employees

have filed complaints against Defendant Marshall for discrimination”—is also

insufficient. (Doc. 74 at 2.) Mitchell neither names those other employees nor

explains why their complaints undercut Defendants’ nondiscriminatory explanation

for suspending him in November 2017. (Id.)

       Mitchell destroyed a colleague’s property. He cursed and threatened that

colleague. As punishment, Defendants suspended him. Because he never established

a prima facie case suggesting this punishment was race discrimination, and because

he never rebutted Defendants’ nondiscriminatory explanations, summary judgment

is due to be granted, and his claims of race discrimination against the City of

Northport and Chief Marshall are due to be dismissed.

           B. Mitchell’s Retaliation Claim Cannot Survive Summary Judgment.

       Mitchell’s retaliation claim also rests on the November 2017 suspension.4 (See

Doc. 74.) He says Defendants suspended him because he filed an EEOC complaint

in 2014. (Id. at 3.) For this, the Court once again turns to McDonnell Douglas and its

burden shifting. Johnson v. Miami-Dade Cnty., 948 F.3d 1318, 1325 (11th Cir. 2020).


4
 The November 2017 suspension is the only retaliatory action referenced in Mitchell’s response
brief. (Doc. 74 at 3.) If his retaliation claim relies on unmentioned incidents, he abandoned those
arguments by not including them. Resol. Tr. Corp. v. Dumnar Corp., 43 F.3d 587, 599 (11th Cir.
1995) (“[G]rounds alleged in the complaint but not relied upon in summary judgment are deemed
abandoned.”). District courts “are not required to ferret out delectable facts buried in a massive
record.” Chavez v. Sec’y Fla. Dep’t of Correcs., 647 F.3d 1057, 1061 (11th Cir. 2011).
                                         Page 12 of 15
       Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 13 of 15




      His claim again fails under McDonnell Douglas’s first step. A prima facie

retaliation case shows (1) the plaintiff engaged in statutorily protected activity, (2)

he suffered an adverse employment action, and (3) a causal link exists between the

protected activity and the adverse action. Brown v. Ala. Dep’t of Transp., 597 F.3d

1160, 1181 (11th Cir. 2010) (quoting Bryant v. Jones, 575 F.3d 1281, 1307–08 (11th

Cir. 2009)). Mitchell’s October 2014 EEOC filing was statutorily protected activity.

Allen v. U.S. Postmaster Gen., 158 F. App’x 240, 244 (11th Cir. 2005). And his

November 2017 suspension without pay was an adverse employment action. Cf.

Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 587 (11th Cir. 2000) (conduct that “alters

the employee’s compensation” is an adverse employment action). However, no

evidence links the protected conduct to the adverse action. Too much time (three

years) separates the filing and the suspension for temporal proximity to, on its own,

show causal linkage. See Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2020) (“If

there is a substantial delay between the protected expression and the adverse action

in the absence of other evidence tending to show causation, the complaint of

retaliation fails as a matter of law.”); Wascura v. City of South Miami, 257 F.3d 1238,

1248 (11th Cir. 2001) (just three and one-half months between protected conduct

and adverse action is insufficient temporal proximity to create a jury issue on

causation). Plaintiff’s only other argument—that “other employees who belong to


                                    Page 13 of 15
       Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 14 of 15




minority groups were treated unfavorably after lodging EEOC complaints” (Doc. 74

at 3)—is also insufficient. Saying unnamed employees “were treated unfavorably”

in no way links Mitchell’s 2014 EEOC filing to Mitchell’s 2017 suspension. With no

evidence linking the two, Mitchell did not establish a prima facie case. See Adams v.

Cobb Cnty. Sch. Dist., 242 F. App’x 616, 621 (11th Cir. 2007) (conclusory assertions

do not satisfy the causal link element).

      Even if Mitchell had established a prima facie case, Defendants again offered

nondiscriminatory explanations for suspending him: he threatened a colleague, he

cursed a colleague, and he destroyed a colleague’s property. (Doc. 57 at 46.) Because

Mitchell offered no new evidence or arguments suggesting these explanations are

pretext for retaliation, summary judgment is due to be granted.

   IV. Mitchell’s Motion for Partial Summary Judgment

      With a five-page brief, Mitchell moved for summary judgment on his Title VII

and § 1981 claims. (Doc. 64.) For the reasons explained above, Mitchell’s motion is

due to be denied.

   V. Conclusion

      Because no reasonable jury could find in Mitchell’s favor, Defendants’ motion

for summary judgment (Doc. 56) is due to be GRANTED. Mitchell’s motion for

partial summary judgment (Doc. 64) is due to be DENIED. This case is due to be


                                    Page 14 of 15
      Case 7:18-cv-01825-LSC Document 77 Filed 11/23/20 Page 15 of 15




DISMISSED WITH PREJUDICE. The Court will enter an Order consistent with

this Memorandum of Opinion.

     DONE and ORDERED on November 23, 2020.



                                         _____________________________
                                                 L. Scott Coogler
                                            United States District Judge
                                                                           203323




                               Page 15 of 15
